Citation Nr: 1524752	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.
8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for residuals of dental trauma.

10.  Entitlement to an initial compensable rating for hypertension.

11.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served honorably on active service with the U.S. Army from September 1975 to September 1978 and with the U.S. Navy from July 1980 to May 24, 1982.  His last period of service with the U.S. Navy from May 25, 1982 to May 1988 resulted in a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A June 2010 rating decision denied reopening previously denied claims of entitlement to service connection for migraine headaches and a bilateral knee disorder and continued a previously assigned noncompensable disability rating for bilateral hearing loss.  An April 2013 rating decision denied reopening a previously denied claim of entitlement to service connection for PTSD, denied entitlement to service connection for erectile dysfunction and dental trauma, and granted service connection for hypertension, assigning an initial noncompensable disability rating, effective August 24, 2011.  

In March 2015 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Because the Veteran appointed his current attorney as his representative in February 2014, but appeared with his former representative at the March 2015 hearing, the Board requested clarification from the Veteran in an April 2015 letter as to his wishes regarding representation.  The Board advised the Veteran that if he did not respond within 30 days of the date of the letter, the Board would assume that he wishes to remain represented by his current attorney.  The Veteran did not respond.  Accordingly, the Board recognizes the attorney appointed in February 2014 as the Veteran's representative.

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for PTSD; entitlement to service connection for migraine headaches, right and left knee disorders, erectile dysfunction, and dental trauma; entitlement to an initial compensable rating for hypertension; and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  An unappealed RO rating decision in August 2008 denied service connection for migraine headaches and a bilateral knee disorder; no appeal was thereafter made by the Veteran and VA did not receive new and material evidence within one year of that decision.

2.  Evidence added to the record more than one year since the August 2008 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for migraine headaches and right and left knee disorders and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's August 2008 rating decision that denied service connection for migraine headaches and a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2008 RO rating decision to reopen the claims for service connection for migraine headaches and right and left knee disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claims for service connection for migraine headaches and right and left knee disorders, no further discussion of VCAA compliance is necessary at this time.

II. Claims to Reopen

The Veteran seeks service connection for migraine headaches and right and left knee disorders.  The claims were previously denied in an August 2008 RO rating decision.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and new and material evidence was not received within one year of the decision.  Hence, the August 2008 decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 
§§ 3.156(a)-(b),20.302, 20.1103.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claims for service connection for migraine headaches and right and left knee disorders.  

First, the claim for migraine headaches was previously denied because the Veteran's service treatment records showed an onset of headaches beginning in 1984, which was during his third, dishonorable period of military service, and because there was no evidence to show a relationship between his current migraine headache disability and his earlier two periods of honorable military service.  New evidence received since the RO's August 2008 denial includes his account during a January 2014 VA neurological evaluation that he sustained a concussion during military service when he fell off a Howitzer and became dazed for a few minutes, with migraine headaches beginning soon after the alleged injury, occurring one to two times per month until recently increasing in frequency to as many as five headaches per month.  

In addition, during a traumatic brain injury (TBI) consultation the same month, he reported sustaining a concussion sometime between 1975 and 1978 as a result of being thrown off a vehicle during a "full-Salvo," in which everyone fired his weapons at the same time.  He related that he had a headache that occurred with the event and that he had experienced headaches ever since.  The examining physician concluded it was possible that the Veteran did sustain a concussion related to the reported event and "since his complaints of headaches started thereafter[,] it is also possible that they are related to a post-concussion syndrome.  Due to the elapse [sic] in time[, however,] it makes drawing a definitive conclusion difficult."  Presuming that the newly submitted evidence is credible, Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)), the Board finds that the standards under 3.156(a) have been met regarding migraine headaches and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Second, the claim for a bilateral knee disorder was previously denied because the Veteran's service entrance examination noted that he had right knee exploratory surgery approximately one year before entrance, there was no aggravation of right knee symptoms during military service, and flare-ups of right knee disability symptoms began in 2004.  Service connection for a left knee disorder was denied because there was no evidence of a left knee disorder in service and no evidence of a current left knee disability after service.  

New evidence received since the August 2008 denial includes the Veteran's assertions that he has current right and left knee disabilities due to the cumulative impact of long marches up to three times per week while carrying a 35 to 50 pound pack during his Army service with worsening symptoms during his Navy service.  In addition, post-service VA treatment records appear to include objective evidence of left knee pain and effusion in May 2012 and subjective complaints of both knees bothering him and having "no cartilage in [his] knees" in December 2012. 

Here, the evidence documents a current right knee disability and the Veteran has described recurrent symptoms (pain) of a left knee disability.  He has also suggested that injury from marches during his first period of service aggravated his right knee disability and caused a left knee disability.  Thus, presuming that the new evidence is credible, the standards under 3.156(a) have been met and the claims for right and left knee disorders are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a migraine headache disability; to this limited extent, the appeal is allowed.

New and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability; to this limited extent, the appeal is allowed.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to this limited extent, the appeal is allowed.


REMAND

Additional development is required before deciding the remaining claims on appeal.

First, the AOJ should attempt to obtain outstanding treatment records, including private treatment records for all conditions from UMMA Community Clinic identified in an Authorization and Consent to Release Information (VA Form 21-4142) received in June 2014, and ongoing treatment records from the West Los Angeles VA Medical Center (VAMC) and related clinics.

Second, regarding the reopened claims for service connection for migraine headaches and right and left knee disorders, a remand is warranted for initial RO consideration of this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010) (internal citations omitted).  Moreover, "if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  Therefore, after obtaining outstanding treatment records, the AOJ should review and consider the new evidence and determine whether medical examinations and opinions are warranted.

Third, the Veteran testified at the March 2015 hearing that his bilateral hearing loss disability has worsened since his last VA examination.  The evidence of record reflects that he failed to report for scheduled fee-basis and VA audiological examinations in September 2013 and February 2015, respectively.  He last attended a fee-basis audiological examination in June 2010.  The Veteran should be given an additional opportunity to present himself for a VA audiological examination.

Fourth, an April 2013 RO decision granted service connection for hypertension and assigned a noncompensable disability rating, effective August 24, 2011.  (Service connection was granted based on a July 2013 VA examination and medical opinion, which appeared to conclude that hypertension manifested during the Veteran's third, dishonorable period of service as evidenced by high blood pressure readings on a number of occasions; the examiner added that during April 1985 evaluation, the recommendation included further monitoring the Veteran's blood pressure and maintaining a "[blood pressure] diet.").  The decision also denied reopening a previously denied claim of entitlement to service connection for PTSD and denied entitlement to service connection for erectile dysfunction and dental trauma.  

In March 13, 2014 correspondence, the Veteran's attorney expressed disagreement on the Veteran's behalf with each issue decided in the April 2013 RO decision.  Although a March 2015 rating decision continued the previously assigned noncompensable rating for hypertension and denied reopening the claims for service connection for PTSD and erectile dysfunction, a statement of the case has not been issued.  This matter must be returned to the AOJ for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Finally, in a supplemental claim for compensation received on August 24, 2011, the Veteran asserted that his claimed migraine headache disability, which has been pending on appeal, is secondary to his claimed dental trauma.  Because the issue is dependent on the outcome of the claim for service connection for dental trauma, it is inextricably intertwined with the issue being remanded and must also be remanded on this basis.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all private treatment records from UMMA Community Clinic and any other private medical care providers who treated him for the claimed disabilities on appeal.

2.  Obtain ongoing treatment records from the West Los Angeles VAMC and related clinics dating since November 2014, including all reports of imaging studies since establishing care with the VA Healthcare System.  

3.  Then arrange for an audiological examination of the Veteran by an audiologist.  The entire claims file should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner must provide a full description of all functional effects or deficits caused by the service-connected bilateral hearing loss, including effects on the Veteran's usual occupation.  In this regard, the Board notes that the Veteran testified that twice in his food service job in nursing homes, he did not hear fire alarms during drills and he has difficulty hearing customers' orders.  If the audiologist finds no such deficits, an explanation should be provided.

4.  Separately, issue a statement of the case (SOC) for the issues of whether new and material evidence has been received to reopen a claim for service connection for PTSD, entitlement to service connection for erectile dysfunction and dental trauma, and entitlement to an initial compensable rating for hypertension.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

5.  After undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for migraine headaches and right and left knee disorders, and entitlement to a compensable rating for bilateral hearing loss.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


